 
EXHIBIT 10.25


 
CELLEGY PHARMACEUTICALS, INC.
2005 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT
 
 
This Stock Option Agreement (this "Agreement") is made and entered into as of
the date of grant set forth below (the "Date of Grant") by and between Cellegy
Pharmaceuticals, Inc., a Delaware corporation (the "Company"), and the
participant named below ("Participant"). Capitalized terms not defined herein
shall have the meaning ascribed to them in the Company's 2005 Equity Incentive
Plan, as amended (the "2005 Plan").
 
Participant:
Social Security Number:
Participant's Address:
 
Total Option Shares:
Exercise Price Per Share:
Date of Grant:
Vesting Start Date:
Expiration Date:
Type of Stock Option
 
(Check one):
 
o Incentive Stock Option
o Nonqualified Stock Option
 
 



1.  Grant of Option.  The Company hereby grants to Participant an option (this
"Option") to purchase up to the total number of shares of Common Stock of the
Company set forth above (collectively, the "Shares") at the Exercise Price Per
Share set forth above (the "Exercise Price"), subject to all of the terms and
conditions of this Agreement and the 2005 Plan. If designated as an Incentive
Stock Option above, this Option is intended to qualify as an "incentive stock
option" ("ISO") within the meaning of Section 422 of the Internal Revenue Code
of 1986, as amended (the "Code"). Capitalized terms not defined in this
Agreement will have the meanings given to them in the 2005 Plan.


2.  Vesting; Exercise Period.


2.1 Vesting of Right to Exercise Option.  This Option shall become exercisable
as it vests as to portions of the Shares as follows: (a) this Option shall not
be exercisable with respect to any of the Shares until _________________ (the
"Vesting Start Date"); (b) On the Vesting Start Date this Option shall become
exercisable as to twenty-five percent (25%) of the Shares; and (c) thereafter,
on the first anniversary of the Vesting Start Date and on each successive
anniversary of the Vesting Start Date, this Option shall become exercisable as
to an additional twenty-five percent (25%) of the Shares; provided that this
Option shall in no event ever become exercisable with respect to more than 100%
of the Shares. Vesting will occur so long as Participant continuously provides
services to the Company or any Subsidiary, Parent or Affiliate of the Company
and is not terminated.


2.2  Expiration.  This Option shall expire on the Expiration Date set forth
above and must be exercised, if at all, on or before the earlier of the
Expiration Date or the date on which this Option is earlier terminated in
accordance with the provisions of Section 3.   
 
3.  Termination.


3.1  Termination for Cause.  If Participant is Terminated for cause, then this
Option, to the extent (and only to the extent) that it would have been
exercisable by Participant on the date of Termination, may be exercised by
Participant no later than three (3) months after the date of Termination, but in
any event no later than the Expiration Date.  
 

1

--------------------------------------------------------------------------------





3.2  Termination Because of Death or Disability.  If Participant is Terminated
because of death or Disability or Participant, then this Option, to the extent
that it is exercisable by Participant on the date of Termination, may be
exercised by Participant (or Participant's legal representative) no later than
twelve (12) months after the date of Termination, but in any event no later than
the Expiration Date.


3.3  No Obligation to Employ.  Nothing in the Plan or this Agreement shall
confer on Participant any right to continue in the employ of, or other
relationship with, the Company or any Parent, Subsidiary or Affiliate of the
Company, or limit in any way the right of the Company or any Parent, Subsidiary
or Affiliate of the Company to terminate Participant's employment or other
relationship at any time, with or without cause.


4.  Manner of Exercise.


4.1  Stock Option Exercise Agreement.  To exercise this Option, Participant (or
in the case of exercise after Participant's death, Participant's executor,
administrator, heir or legatee, as the case may be) must deliver to the Company
an executed stock option exercise agreement in such form as may be approved by
the Company from time to time (the "Exercise Agreement"), which shall set forth,
inter alia, Participant's election to exercise this Option, the number of Shares
being purchased, any restrictions imposed on the Shares and any representations,
warranties and agreements regarding Participant's investment intent and access
to information as may be required by the Company to comply with applicable
securities laws. If someone other than Participant exercises this Option, then
such person must submit documentation reasonably acceptable to the Company that
such person has the right to exercise this Option.


4.2  Limitations on Exercise.  This Option may not be exercised unless such
exercise is in compliance with all applicable federal and state securities laws,
as they are in effect on the date of exercise. This Option may not be exercised
as to fewer than 100 Shares unless it is exercised as to all Shares as to which
this Option is then exercisable.
 
4.3  Payment.  The Exercise Agreement shall be accompanied by full payment of
the Exercise Price for the Shares being purchased in cash (by check), or, if the
Company in its discretion agrees in writing and where permitted by law:


(a) by cancellation of indebtedness of the Company to the Participant;


(b) by waiver of compensation due or accrued to Participant for services
rendered;


(c) provided that a public market for the Company's stock exists: (1) through a
"same day sale" commitment from Participant and a broker-dealer that is a member
of the National Association of Securities Dealers (an "NASD Dealer") whereby
Participant irrevocably elects to exercise this Option and to sell a portion of
the Shares so purchased to pay for the exercise price and whereby the NASD
Dealer irrevocably commits upon receipt of such Shares to forward the exercise
price directly to the Company; or (2) through a "margin" commitment from
Participant and a NASD Dealer whereby Participant irrevocably elects to exercise
this Option and to pledge the Shares so purchased to the NASD Dealer in a margin
account as security for a loan from the NASD Dealer in the amount of the
exercise price, and whereby the NASD Dealer irrevocably commits upon receipt of
such Shares to forward the exercise price directly to the Company; or


(d) by any combination of the foregoing.
 
4.4  Tax Withholding.  Prior to the issuance of the Shares upon exercise of this
Option, Participant must pay or provide for any applicable federal or state
withholding obligations of the Company. If the Committee permits, Participant
may provide for payment of withholding taxes upon exercise of this Option by
requesting that the Company retain Shares with a Fair Market Value equal to the
minimum amount of taxes required to be withheld. In such case, the Company shall
issue the net number of Shares to the Participant by deducting the Shares
retained from the Shares issuable upon exercise.
 

2

--------------------------------------------------------------------------------





4.5  Issuance of Shares.  Provided that the Exercise Agreement and payment are
in form and substance satisfactory to counsel for the Company, the Company shall
issue the Shares registered in the name of Participant, Participant's authorized
assignee, or Participant's legal representative, and shall deliver certificates
representing the Shares with the appropriate legends affixed thereto.
 
5. Notice of Disqualifying Disposition of ISO Shares.  If this Option is an ISO,
and if Participant sells or otherwise disposes of any of the Shares acquired
pursuant to the ISO on or before the later of (a) the date two (2) years after
the Date of Grant, and (b) the date one (1) year after transfer of such Shares
to Participant upon exercise of this Option, then Participant shall immediately
notify the Company in writing of such disposition. Participant agrees that
Participant may be subject to income tax withholding by the Company on the
compensation income recognized by Participant from the early disposition by
payment in cash or out of the current wages or other compensation payable to
Participant.
 
6 Compliance with Laws and Regulations.  The exercise of this Option and the
issuance and transfer of Shares shall be subject to compliance by the Company
and Participant with all applicable requirements of federal and state securities
laws and with all applicable requirements of any stock exchange on which the
Company's Common Stock may be listed at the time of such issuance or transfer.
Participant understands that the Company is under no obligation to register or
qualify the Shares with the Securities and Exchange Commission, any state
securities commission or any stock exchange to effect such compliance.
 
7. Non-transferability of Option.  This Option may not be transferred in any
manner other than by will or by the laws of descent and distribution and may be
exercised during the lifetime of Participant only by Participant. The terms of
this Option shall be binding upon the executors, administrators, successors and
assigns of Participant.
 
8.  Tax Consequences.  Set forth below is a brief summary as of the Date of
Grant of some of the federal tax consequences of exercise of this Option and
disposition of the Shares. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX
LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. PARTICIPANT SHOULD CONSULT A TAX
ADVISOR BEFORE EXERCISING THE OPTION OR DISPOSING OF THE SHARES.


8.1  Exercise of ISO.  If this Option qualifies as an ISO, there will be no
regular federal income tax liability upon the exercise of this Option, although
the excess, if any, of the fair market value of the Shares on the date of
exercise over the Exercise Price will be treated as a tax preference item for
federal income tax purposes and may subject the Participant to the alternative
minimum tax in the year of exercise.


8.2  Exercise of Nonqualified Stock Option.  If this Option does not qualify as
an ISO, there may be a regular federal income tax liability upon the exercise of
this Option. Participant will be treated as having received compensation income
(taxable at ordinary income tax rates) equal to the excess, if any, of the fair
market value of the Shares on the date of exercise over the Exercise Price. The
Company will be required to withhold from Participant's compensation or collect
from Participant and pay to the applicable taxing authorities an amount equal to
a percentage of this compensation income at the time of exercise.


8.3  Disposition of Shares.  If the Shares are held for more than twelve
(12) months after the date of the transfer of the Shares pursuant to the
exercise of this Option (and, in the case of an ISO, are disposed of more than
two (2) years after the Date of Grant), then any gain realized on disposition of
the Shares will be treated as long term capital gain for federal income tax
purposes. If Shares purchased under an ISO are disposed of within one (1) year
of exercise or within two (2) years after the Date of Grant, then any gain
realized on such disposition will be treated as compensation income (taxable at
ordinary income rates) to the extent of the excess, if any, of the fair market
value of the Shares on the date of exercise over the Exercise Price. The Company
will be required to withhold from Participant's compensation or collect from
Participant and pay to the applicable taxing authorities an amount equal to a
percentage of this compensation income at the time of exercise.
 

3

--------------------------------------------------------------------------------





9. Privileges of Stock Ownership.  Participant shall not have any of the rights
of a stockholder with respect to any Shares until Participant exercises this
Option and pays the Exercise Price.
 
10.  Interpretation.  Any dispute regarding the interpretation of this Agreement
shall be submitted by Participant or the Company to the Committee for review.
The resolution of such a dispute by the Committee shall be final and binding on
the Company and Participant.
 
11. Entire Agreement.  The 2005 Plan is incorporated herein by reference. This
Agreement and the 2005 Plan and the Exercise Agreement constitute the entire
agreement and understanding of the parties hereto with respect to the subject
matter hereof and supersede all prior understandings and agreements with respect
to such subject matter.
 
12.  Notices.  Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Corporate
Secretary of the Company at its principal corporate offices. Any notice required
to be given or delivered to Participant shall be in writing and addressed to
Participant at the address indicated above or to such other address as such
party may designate in writing from time to time to the Company. All notices
shall be deemed to have been given or delivered upon: personal delivery; three
(3) days after deposit in the United States mail by certified or registered mail
(return receipt requested); one (1) business day after deposit with any return
receipt express courier (prepaid); or one (1) business day after transmission by
telecopier with confirmation of successful transmission.
 
13.  Successors and Assigns.  T he Company may assign any of its rights under
this Agreement. This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement shall be binding upon Participant and
Participant's heirs, executors, administrators, legal representatives,
successors and assigns.
 
14.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without regard to
that body of law pertaining to choice of law or conflict of law.


15.  Acceptance.  Participant hereby acknowledges receipt of a copy of the 2005
Plan and this Agreement. Participant has read and understands the terms and
provisions thereof, and accepts this Option subject to all the terms and
conditions of the 2005 Plan and this Agreement. Participant acknowledges that
there may be adverse tax consequences upon exercise of this Option or
disposition of the Shares and that the Company has advised Participant to
consult a tax advisor prior to such exercise or disposition.
 
[Remainder of page intentionally left blank]
 

4

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and Participant has executed this Agreement as of
the Date of Grant.
 
 

   CELLEGY PHARMACEUTICALS, INC.     PARTICIPANT  
By:
         

--------------------------------------------------------------------------------

 
   

--------------------------------------------------------------------------------

(Signature)
 
 
 

--------------------------------------------------------------------------------

(Please print title)
   
 
 

--------------------------------------------------------------------------------

(Please print name)
 
 
 

--------------------------------------------------------------------------------

(Please print title) 
     

 
 
5

--------------------------------------------------------------------------------



 
CELLEGY PHARMACEUTICALS, INC.
2005 EQUITY INCENTIVE PLAN
DIRECTOR STOCK OPTION AGREEMENT
 
 
This Director Stock Option Agreement (this "Agreement") is made and entered into
as of the date of grant set forth below (the "Date of Grant") by and between
Cellegy Pharmaceuticals, Inc., a Delaware corporation (the "Company"), and the
participant named below ("Participant"). Capitalized terms not defined herein
shall have the meaning ascribed to them in the Company's 2005 Equity Incentive
Plan, as amended (the "2005 Plan").
 
Participant:
Social Security Number:
Participant's Address:
 
Total Option Shares:
Exercise Price Per Share:
Date of Grant:
Vesting Start Date:
Expiration Date:
Type of Stock Option
 
(Check one):
 
o Incentive Stock Option
x Nonqualified Stock Option
 
 



1.  Grant of Option.  The Company hereby grants to Participant an option (this
"Option") to purchase up to the total number of shares of Common Stock of the
Company set forth above (collectively, the "Shares") at the Exercise Price Per
Share set forth above (the "Exercise Price"), subject to all of the terms and
conditions of this Agreement and the 2005 Plan, including without limitation
Section 5.11 of the 2005 Plan. This Option is granted pursuant to Section 5.11
of the 2005 Plan and is not intended to qualify as an "incentive stock option"
("ISO") within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended (the "Code"). Capitalized terms not defined in this Agreement will
have the meanings given to them in the 2005 Plan.


2.  Vesting; Exercise Period.


2.1 Vesting of Right to Exercise Option.   Subject to the terms and conditions
of the 2005 Plan and this Grant, this Option shall vest and become exercisable
as to one-third (1/3) of the Shares on the first anniversary of the Date of
Grant. Thereafter, this Option shall vest as one-third (1/3) of the total Shares
upon each of the next two (2) successive anniversaries of the Date of Grant, so
long as the Optionee continuously remains a member of the Board of Directors of
the Company (a "Board Member").


2.2  Expiration.  This Option shall expire on the Expiration Date set forth
above and must be exercised, if at all, on or before the earlier of the
Expiration Date or the date on which this Option is earlier terminated in
accordance with the provisions of Section 3.   
 
3.  Termination.


3.1  Termination.  The Option shall cease to vest if the Participant ceases to
be a Board Member (the “Termination Date”). If Participant is Terminated for
cause, then this Option, to the extent (and only to the extent) that it would
have been exercisable by Participant on the date of Termination, may be
exercised by Participant (or the Participant’s legal representative) no later
than twelve (12) months after the Termination Date, but in no event later than
the Expiration Date.


3.2 Acceleration of Options. In the event of a corporate transaction of the kind
described in Section 18 of the 2005 Plan, the vesting of the Option will
accelerate and the Option will become exercisable in full prior to the
consummation of such event at such times and on such conditions as the Committee
determines.
 

6

--------------------------------------------------------------------------------





3.3  No Right to Remain a Director.  Nothing in the 2005 Plan or this Agreement
shall confer on Participant any right to remain a Board Member or limit in any
way the right of the Company to terminate Participant's relationship with the
Company at any time.


4.  Manner of Exercise.


4.1  Stock Option Exercise Agreement.  To exercise this Option, Participant (or
in the case of exercise after Participant's death, Participant's executor,
administrator, heir or legatee, as the case may be) must deliver to the Company
an executed stock option exercise agreement in such form as may be approved by
the Company from time to time (the "Exercise Agreement"), which shall set forth,
inter alia, Participant's election to exercise this Option, the number of Shares
being purchased, any restrictions imposed on the Shares and any representations,
warranties and agreements regarding Participant's investment intent and access
to information as may be required by the Company to comply with applicable
securities laws. If someone other than Participant exercises this Option, then
such person must submit documentation reasonably acceptable to the Company that
such person has the right to exercise this Option.


4.2  Limitations on Exercise.  This Option may not be exercised unless such
exercise is in compliance with all applicable federal and state securities laws,
as they are in effect on the date of exercise. This Option may not be exercised
as to fewer than 100 Shares unless it is exercised as to all Shares as to which
this Option is then exercisable.
 
4.3  Payment.  The Exercise Agreement shall be accompanied by full payment of
the Exercise Price for the Shares being purchased in cash (by check), or, if the
Company in its discretion agrees in writing and where permitted by law:


(a) by cancellation of indebtedness of the Company to the Participant;


(b) by waiver of compensation due or accrued to Participant for services
rendered;


(c) provided that a public market for the Company's stock exists: (1) through a
"same day sale" commitment from Participant and a broker-dealer that is a member
of the National Association of Securities Dealers (an "NASD Dealer") whereby
Participant irrevocably elects to exercise this Option and to sell a portion of
the Shares so purchased to pay for the exercise price and whereby the NASD
Dealer irrevocably commits upon receipt of such Shares to forward the exercise
price directly to the Company; or (2) through a "margin" commitment from
Participant and a NASD Dealer whereby Participant irrevocably elects to exercise
this Option and to pledge the Shares so purchased to the NASD Dealer in a margin
account as security for a loan from the NASD Dealer in the amount of the
exercise price, and whereby the NASD Dealer irrevocably commits upon receipt of
such Shares to forward the exercise price directly to the Company; or


(d) by any combination of the foregoing.
 
4.4  Tax Withholding.  Prior to the issuance of the Shares upon exercise of this
Option, Participant must pay or provide for any applicable federal or state
withholding obligations of the Company. If the Committee permits, Participant
may provide for payment of withholding taxes upon exercise of this Option by
requesting that the Company retain Shares with a Fair Market Value equal to the
minimum amount of taxes required to be withheld. In such case, the Company shall
issue the net number of Shares to the Participant by deducting the Shares
retained from the Shares issuable upon exercise.


4.5  Issuance of Shares.  Provided that the Exercise Agreement and payment are
in form and substance satisfactory to counsel for the Company, the Company shall
issue the Shares registered in the name of Participant, Participant's authorized
assignee, or Participant's legal representative, and shall deliver certificates
representing the Shares with the appropriate legends affixed thereto.
 
5. Compliance with Laws and Regulations.  The exercise of this Option and the
issuance and transfer of Shares shall be subject to compliance by the Company
and Participant with all applicable requirements of federal and state securities
laws and with all applicable requirements of any stock exchange on which the
Company's Common Stock may be listed at the time of such issuance or transfer.
Participant understands that the Company is under no obligation to register or
qualify the Shares with the Securities and Exchange Commission, any state
securities commission or any stock exchange to effect such compliance.
 

7

--------------------------------------------------------------------------------





6. Non-transferability of Option.  This Option may not be transferred in any
manner other than by will or by the laws of descent and distribution and may be
exercised during the lifetime of Participant only by Participant. The terms of
this Option shall be binding upon the executors, administrators, successors and
assigns of Participant.
 
7.  Tax Consequences.  Set forth below is a brief summary as of the Date of
Grant of some of the federal tax consequences of exercise of this Option and
disposition of the Shares. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX
LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. PARTICIPANT SHOULD CONSULT A TAX
ADVISOR BEFORE EXERCISING THE OPTION OR DISPOSING OF THE SHARES.


7.1.   Exercise of Nonqualified Stock Option.  Tthere may be a regular federal
income tax liability upon the exercise of this Option. Participant will be
treated as having received compensation income (taxable at ordinary income tax
rates) equal to the excess, if any, of the fair market value of the Shares on
the date of exercise over the Exercise Price. The Company may be required to
withhold from Participant's compensation or collect from Participant and pay to
the applicable taxing authorities an amount equal to a percentage of this
compensation income at the time of exercise.
 
8. Privileges of Stock Ownership.  Participant shall not have any of the rights
of a stockholder with respect to any Shares until Participant exercises this
Option and pays the Exercise Price.
 
9.  Interpretation.  Any dispute regarding the interpretation of this Agreement
shall be submitted by Participant or the Company to the Committee for review.
The resolution of such a dispute by the Committee shall be final and binding on
the Company and Participant.
 
10. Entire Agreement.  The 2005 Plan is incorporated herein by reference. This
Agreement and the 2005 Plan and the Exercise Agreement constitute the entire
agreement and understanding of the parties hereto with respect to the subject
matter hereof and supersede all prior understandings and agreements with respect
to such subject matter.
 
11.  Notices.  Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Corporate
Secretary of the Company at its principal corporate offices. Any notice required
to be given or delivered to Participant shall be in writing and addressed to
Participant at the address indicated above or to such other address as such
party may designate in writing from time to time to the Company. All notices
shall be deemed to have been given or delivered upon: personal delivery; three
(3) days after deposit in the United States mail by certified or registered mail
(return receipt requested); one (1) business day after deposit with any return
receipt express courier (prepaid); or one (1) business day after transmission by
telecopier with confirmation of successful transmission.
 
12.  Successors and Assigns.  T he Company may assign any of its rights under
this Agreement. This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement shall be binding upon Participant and
Participant's heirs, executors, administrators, legal representatives,
successors and assigns.
 
13.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without regard to
that body of law pertaining to choice of law or conflict of law.


14.  Acceptance.  Participant hereby acknowledges receipt of a copy of the 2005
Plan and this Agreement. Participant has read and understands the terms and
provisions thereof, and accepts this Option subject to all the terms and
conditions of the 2005 Plan and this Agreement. Participant acknowledges that
there may be adverse tax consequences upon exercise of this Option or
disposition of the Shares and that the Company has advised Participant to
consult a tax advisor prior to such exercise or disposition.
 
[Remainder of page intentionally left blank]
 

8

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and Participant has executed this Agreement as of
the Date of Grant.
 
 

   CELLEGY PHARMACEUTICALS, INC.     PARTICIPANT  
By:
         

--------------------------------------------------------------------------------

 
   

--------------------------------------------------------------------------------

(Signature)
 
 
 

--------------------------------------------------------------------------------

(Please print title)
   
 
 

--------------------------------------------------------------------------------

(Please print name)
 
 
 

--------------------------------------------------------------------------------

 (Please print title) 
     




